In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1600
SAMUEL MORELAND,
                                                Petitioner-Appellant,
                                 v.

CHERYL EPLETT, Warden
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
          No. 2:16-cv-00379 — Pamela Pepper, Chief Judge.
                     ____________________

 ARGUED SEPTEMBER 15, 2021 — DECIDED NOVEMBER 15, 2021
                ____________________

   Before BRENNAN, SCUDDER, and St. Eve, Circuit Judges.
    BRENNAN, Circuit Judge. Samuel Moreland argues his fed-
eral habeas corpus petition was erroneously dismissed when
the district court concluded that the petition was time barred
and circumstances did not warrant equitable tolling. But Mo-
reland’s arguments either fall short of the relevant legal and
equitable standards or fall outside the scope of the certiﬁcate
of appealability. So, we aﬃrm the district court’s denial of ha-
beas relief.
2                                                  No. 20-1600

                               I
    Moreland was convicted in Wisconsin state court of ﬁrst-
degree reckless homicide by delivery of a controlled sub-
stance. He received a sentence of 10 years’ initial conﬁnement
followed by 10 years’ extended supervision. Moreland unsuc-
cessfully appealed his case, State v. Moreland, 839 N.W.2d 616
(Wis. 2013), and on August 11, 2013, his direct review ended
when the opportunity to ﬁle a petition for writ of certiorari in
the United States Supreme Court expired. Under the Antiter-
rorism and Eﬀective Death Penalty Act of 1996 (AEDPA), he
had one year from that date to ﬁle a petition for writ of habeas
corpus in federal district court. 28 U.S.C. § 2244(d)(1).
    Moreland moved for collateral postconviction relief in
Wisconsin state court on July 30, 2014, 353 days after direct
review of his conviction concluded. This process ended on
March 7, 2016, when the Wisconsin Supreme Court denied
Moreland’s petition for review. State v. Moreland, 885 N.W.2d
377 (Wis. 2016). For purposes of his later federal habeas peti-
tion, all 586 days of the state postconviction process were
tolled. 28 U.S.C. § 2244(d)(2) (“The time during which a
properly ﬁled application for State post-conviction or other
collateral review with respect to the pertinent judgment or
claim is pending shall not be counted toward any period of
limitation under this subsection.”).
    Next, Moreland ﬁled a habeas petition in the Eastern
District of Wisconsin on March 28, 2016, 21 days after the
conclusion of his state postconviction review. At this point, a
total of 374 untolled days had elapsed since the end of
Moreland’s direct review. Moreland’s federal habeas petition
raised six constitutional claims related to due process, the
ineﬀective assistance of counsel, the right to confrontation,
No. 20-1600                                                     3

and the right to a fair and impartial jury. The State of
Wisconsin moved to dismiss, arguing the petition was
untimely. Moreland responded that the time for ﬁling his
petition should be equitably tolled because he suﬀered from
schizophrenia, and on several occasions he was unable to
research his case due to lack of access to the prison library.
    The district court granted the State’s motion to dismiss,
concluding that the petition was ﬁled nine days after the one-
year statute of limitations elapsed. Nevertheless, the court
granted a certiﬁcate of appealability “on the issue of equitable
tolling”:
       While this court does not believe that the peti-
       tioner has demonstrated extraordinary circum-
       stances or reasonable diligence to warrant equi-
       table tolling, the court supposes that his allega-
       tions about his schizophrenia and the various
       institutional barriers to timely filing could per-
       suade a reasonable jurist to debate whether to
       apply the doctrine of equitable tolling and allow
       his untimely petition.
Moreland appealed and filed a motion requesting the ap-
pointment of counsel and an expert.
    On August 24, 2020, this court issued an order granting
Moreland’s request for counsel and denying his request for an
expert without prejudice. That order acknowledged that the
district court’s certiﬁcate of appealability failed to “identify a
constitutional issue.” The order then indicated Moreland
raised “at least two substantial constitutional claims”—
Moreland’s right to confrontation, as well as “numerous
theories of ineﬀective assistance of counsel.”
4                                                    No. 20-1600

    Moreland presents three arguments to us. First, he con-
tends the district court should have tolled the time connected
with the motion for postconviction discovery filed on Septem-
ber 23, 2013, and the motion for reconsideration filed on Oc-
tober 10, 2013. Second, he says the district court abused its
discretion when it did not equitably toll the time to file his
habeas petition. Third, he argues this court should remand
with instructions to appoint counsel and conduct an eviden-
tiary hearing regarding the impact of schizophrenia and the
other circumstances on his ability to meet the one-year statute
of limitations.
                                II
    Before we reach the merits of Moreland’s claims, we con-
sider the district court’s certificate of appealability. The State
argues that certificate fails to indicate a specific issue for
which Moreland made a “substantial showing of the denial of
a constitutional right.” In the alternative, the State claims Mo-
reland’s timeliness and appointment-of-counsel arguments
exceed the scope of the certificate.
                                A
    We initially examine the statutory bases for the certificate
of appealability. As always, we begin our analysis with the
text. In relevant part, the statute states:
       (1) Unless a circuit justice or judge issues a cer-
           tificate of appealability, an appeal may not
           be taken to the court of appeals from—
          (A) the final order in a habeas corpus pro-
             ceeding in which the detention com-
             plained of arises out of process issued by
             a State court … .
No. 20-1600                                                      5

              …
       (2) A certificate of appealability may issue un-
           der paragraph (1) only if the applicant has
           made a substantial showing of the denial of
           a constitutional right.
       (3) The certificate of appealability under para-
           graph (1) shall indicate which specific issue
           or issues satisfy the showing required by
           paragraph (2).
28 U.S.C. § 2253(c).
    These statutory provisions create the framework by which
we evaluate Moreland’s appeal. Section 2253(c)(1) states that
“until a [certificate of appealability] has been issued federal
courts of appeals lack jurisdiction to rule on the merits of ap-
peals from habeas petitioners.” Gonzalez v. Thaler, 565 U.S.
134, 143 (2012) (quoting Miller-El v. Cockrell, 537 U.S. 322, 336
(2003)). It is, in other words, a jurisdictional provision. See id.
Section 2253(c)(3), on the other hand, has been interpreted by
the Supreme Court as a “mandatory but nonjurisdictional
rule.” Id. at 154. The Court has suggested § 2253(c)(2) be
interpreted the same. Id. at 143. So, per subsection (c)(1) the
issuance of a certificate of appealability is a jurisdictional
requirement, and per subsections (c)(2) and (c)(3) the certifi-
cate’s contents and justification are mandatory, but nonjuris-
dictional.
    Also, as we have explained before, subsection (c)(3)’s indi-
cation requirement “is directed not at advocates’ briefs, but at
judges’ issuances of certificates of appealability.” Holmes v.
Hardy, 608 F.3d 963, 966 (7th Cir. 2010) (citing Beyer v. Litscher,
306 F.3d 504, 505–07 (7th Cir. 2002)). These rules “are
6                                                        No. 20-1600

principally designed to save time for the litigants and judges.”
Davis v. Borgen, 349 F.3d 1027, 1028 (7th Cir. 2003) (emphasis
added) (citations omitted). So, “there is little point in revisit-
ing the question whether a certificate should have been is-
sued,” once the briefs are filed. Id. (citations omitted). Typi-
cally, it makes sense for a court of appeals to entertain a mo-
tion to vacate a certificate only when it “is made early enough
to produce savings for the litigants.” Id. (citing Buie v.
McAdory, 322 F.3d 980, 981–83 (7th Cir. 2003)). Even then, it
makes sense for a court to entertain the motion only when the
“issuance of the certificate was an obvious blunder, so that the
court of appeals need not traverse the same ground twice.” Id.
(citing Buie, 322 F.3d at 981–83). But note, there is no “deadline
for submitting a motion to vacate the certificate.” Id.
    The procedural history of this case shows the importance
of statutory compliance. The first error arose when the district
court’s certificate of appealability failed to indicate a specific
issue for which Moreland made “a substantial showing of the
denial of a constitutional right.” This statutory requirement is
particularly important in cases involving multiple constitu-
tional issues. Moreland’s case is one example. As the State ar-
gued, neither the litigants nor our court know which of the six
constitutional claims—if any—the district court considered
substantial. 1
    The errors do not stop there. This court, too, mistook
§ 2253(c)’s framework. By issuing an order that indicated two
substantial constitutional rights, it attempted to complete the
district court’s certificate itself. But that is not what subsection


    1 We thank Moreland’s court-appointed counsel for their advocacy on

his behalf.
No. 20-1600                                                      7

(c) provides. In the past, this court has dismissed cases for this
same type of deficiency. See, e.g., Young v. United States, 523
F.3d 717, 718 (7th Cir. 2008) (per curiam) (vacating the certifi-
cate of appealability because the district court “offered no
explanation for its action” and the prisoner had “no constitu-
tional question for appeal, substantial or otherwise”). Alt-
hough the relevant statutory provision is nonjurisdictional, it
is nonetheless mandatory, and we must faithfully comply
with it. Gonzalez, 565 U.S. at 146.
     These initial errors created confusion, which adversely af-
fected the litigation of this appeal. For example, the State first
questioned the certificate’s deficiency in its response brief.
That challenge came only after Moreland incurred significant
litigation costs and our court was about to schedule the case
for oral argument. Similarly, it was not until Moreland’s reply
brief that he addressed the certificate’s deficiency. This confu-
sion is no surprise given the procedural history. The certifi-
cate’s deficiency is a threshold question, and this court and
the parties would have benefited from a motion at the outset
of the appeal.
    Each of these mistakes could have been eliminated had the
text of § 2253 been followed. As we said before, the statute’s
indication requirement has special importance in cases with
multiple constitutional claims. So we remind ourselves and
the district court that the text of the statute must be adhered
to when issuing and considering certificates of appealability.
Failing to do so creates unnecessary confusion.
   We must also determine whether, despite these statutory
deficiencies, Moreland’s appeal should be considered. Alt-
hough we often decline to hear cases with deficient certifi-
cates, the decision to vacate is ultimately left to our discretion.
8                                                     No. 20-1600

See Davis, 349 F.3d at 1028. At this stage, vacating the certifi-
cate would not produce savings for either the litigants or the
judiciary. The parties have already fully briefed the case and
presented oral argument. The State could have moved to va-
cate the certificate before briefing, when it would have been
more likely to succeed. Although there is no deadline to sub-
mit such a motion, the State raised this argument too late. So,
we will consider the merits of Moreland’s appeal.
                                 B
    The next question is the scope of the certificate of appeal-
ability.
    This court has “repeatedly said that an appeals panel will
decide the merits of only those issues included in the certifi-
cate of appealability.” Peterson v. Douma, 751 F.3d 524, 529 (7th
Cir. 2014) (citing Bolton v. Akpore, 730 F.3d 685, 698 (7th Cir.
2013); Fountain v. United States, 211 F.3d 429, 433 (7th Cir.
2000)). We generally adhere to this approach, although it is
not “strictly required by the plain text of § 2253.” Id.; see, e.g.,
Hartsfield v. Dorethy, 949 F.3d 307, 317 (7th Cir. 2020) (declin-
ing to review evidentiary issues outside the scope of the
certificate of appealability). As a result, neither petitioner’s
counsel nor the opposing counsel need “address uncertified
issues” in their briefs. Id. (citations omitted).
    Importantly, a petitioner’s counsel is not prohibited from
pursuing additional issues on appeal. Id. at 529–30. When a
lawyer wishes to raise a claim outside the scope of the certifi-
cate, counsel “should not simply brief the additional claims,
but should first request permission to do so.” Thompson v.
United States, 732 F.3d 826, 831 (7th Cir. 2013) (quoting Lavin
v. Rednour, 641 F.3d 830, 832 (7th Cir. 2011)). If a petitioner
No. 20-1600                                                       9

wishes to expand the certificate’s scope, the best practice is to
“ask the court to amend the certificate of appealability before
briefing begins.” Peterson, 751 F.3d at 530 (citations omitted).
Put simply, petitioner’s counsel should request permission to
brief an additional issue beforehand, not ask for forgiveness
afterward. This procedure “clarifies the issues under review,
alerts appellees to the arguments they must answer, and saves
both parties and the court from extensive treatment of merit-
less claims or unnecessary rounds of supplemental briefing.”
Id.
    The standard to amend a certificate of appealability varies
depending on whether the district court resolved the case pro-
cedurally or on its merits. Id. If on its merits, the petitioner
“need only show that ‘reasonable jurists’ would find the
court’s assessment ‘debatable or wrong.’” Id. (quoting Slack v.
McDaniel, 529 U.S. 473, 478, 484 (2000)). If on procedural
grounds, the court “will certify an issue only when the pro-
verbial reasonable jurist would find both the district court’s
procedural decision and the merits of the claim debatable.” Id.
at 530–31 (citing Slack, 529 U.S. at 484).
    At times, we have considered “amending certificates of
appealability when asked to do so in the parties’ briefs—even
when a party makes such a request only implicitly, by simply
arguing additional issues.” Id. at 530 (citing Ouska v. Cahill-
Masching, 246 F.3d 1036, 1045 (7th Cir. 2001)). These instances
have involved special circumstances that justified a departure
from best practice. Id. Some examples include the “rare in-
stances where the importance of an issue does not become
clear until later in an appellate proceeding,” id. (quoting
Ouska, 246 F.3d at 1046), “where a prisoner’s brief is filed pro
se,” id. (citing Lavin, 641 F.3d at 832; Williams v. Parke, 133 F.3d
10                                                    No. 20-1600

971, 975 (7th Cir. 1997)), or “for the convenience of the court
and litigants,” id. (citing George v. Smith, 586 F.3d 479, 483 (7th
Cir. 2009); Rodriguez v. Scillia, 193 F.3d 913, 920–21 (7th Cir.
1999)). But “these exceptions should not supplant the usual
rule that counsel should ask for an expanded certificate before
briefing additional issues.” Id. (citations omitted).
    Here, the scope of the certificate of appealability is well
defined. The district court granted the certificate “on the issue
of equitable tolling.” That court explained it did so because
Moreland’s “allegations about his schizophrenia and the var-
ious institutional barriers to timely filing could persuade a
reasonable jurist to debate whether to apply the doctrine of
equitable tolling.” Despite this explanation, Moreland now
raises two additional issues in his briefs—a timeliness argu-
ment, and a request for the appointment of counsel and an
evidentiary hearing in the district court. Moreland asks that
we construe his opening brief as an implicit request to expand
the scope of the certificate to include his timeliness argument.
Of note, he does not make this same request for his appoint-
ment of counsel or evidentiary hearing arguments. We con-
sider these additional issues first, and then move to the issue
described in the certificate of appealability, equitable tolling.
                                1
    Moreland claims the district court abused its discretion
when it failed to toll the statute of limitations. According to
Moreland, the district court misapplied Wisconsin law by
including the time associated with his September 23, 2013
motion for postconviction discovery, and his October 10, 2013
No. 20-1600                                                    11

motion for reconsideration, in its statute-of-limitations
calculation.
    We do not expand the scope of the certificate to include
Moreland’s timeliness argument for several reasons. First,
Moreland did not request that we do so until his reply brief,
and he made this request only in response to the State’s argu-
ment that Moreland’s opening brief exceeded the certificate’s
scope. Yet, the State was under no obligation to address the
timeliness argument in its response brief. Again, the purpose
for requesting permission at the outset is to “clarif[y] the is-
sues under review, alert[] appellees to the arguments they
must answer, and save[] both parties and the court from ex-
tensive treatment of meritless claims or unnecessary rounds
of supplemental briefing.” Peterson, 751 F.3d at 530. The tim-
ing of Moreland’s request undermines these purposes.
    Second, there are no special circumstances in Moreland’s
case. He is represented by counsel, and no issue has become
clearer throughout the appeal. In other words, there is no cir-
cumstance that warrants an exception to the usual rule “that
counsel should ask for an expanded certificate before briefing
additional issues.” Id. at 530 (citations omitted).
    Third, the district court dismissed Moreland’s habeas pe-
tition for procedural reasons, holding that it was filed nine
days after the statute of limitations expired. We “will certify
an issue only when the proverbial reasonable jurist would
find both the district court’s procedural decision and the mer-
its of the claim debatable.” Id. at 530–31 (citing Slack, 529 U.S.
at 484). Neither are debatable here. When the district court
determined that Moreland filed his petition nine days late, it
12                                                No. 20-1600

considered how the state court treated both motions. This was
the proper analysis and conclusion.
    For all these reasons, we do not expand the scope of the
certificate to include the timeliness issue “this late in the
game.” Hartsfield, 949 F.3d at 317 (citation omitted). The ra-
tionale for our decision here mirrors that for our decision to
consider the merits of the appeal. Just as the State waited too
long to raise its deficiency argument, Moreland waited too
long to request the certificate be expanded. As a result, we
will not consider the merits of Moreland’s timeliness claim,
but we will consider the merits of the equitable tolling issue.
    A final note: to his credit, Moreland independently recog-
nized his failure to ask permission to expand the certificate’s
scope. While we do not grant his request, we acknowledge
that in these instances it was better to ask for permission too
late than to never ask at all.
                              2
    In the alternative, Moreland asks us to remand with in-
structions to “appoint counsel and conduct an evidentiary
hearing on the impact of [his] mental illness (and other cir-
cumstances) on his ability to meet the statutory deadline.”
This request was also absent from the district court’s certifi-
cate of appealability. Once again, we must determine whether
we will expand the certificate’s scope. This time we will, and
again our decision follows the same logic as our decisions re-
garding the certificate’s deficiency and timeliness issues.
   This request first arose when Moreland filed a motion
seeking the appointment of counsel and an evidentiary hear-
ing. On August 24, 2020, this court issued an order granting
Moreland’s request for counsel. At the same time, this court
No. 20-1600                                                   13

denied Moreland’s request for an expert without prejudice,
stating this issue could be left to “later refiling by counsel.”
Moreland’s counsel did not refile a motion seeking the ap-
pointment of an expert or an evidentiary hearing but ad-
dressed the issues in its opening brief.
    This was not the best practice for expanding the scope of
the certificate. Nevertheless, we recognize that Moreland may
have relied on this court’s order indicating constitutional is-
sues and appointing counsel. He should not be faulted for this
reliance. Counsel was appointed so Moreland could have
better representation and because counsel would “aid our re-
view of the appeal.” This topic has been fully briefed and
argued before our court, so the scope of the certificate is ex-
panded to include Moreland’s request for the appointment of
counsel and for an evidentiary hearing in the district court.
                               III
    Given these decisions on the statutory bases for the certif-
icate of appealability and its scope, we turn to the merits.
First, we consider equitable tolling, which the certificate
properly indicated. Second, we evaluate Moreland’s request
for counsel and an evidentiary hearing in the district court,
which we have added.
                               A
    We review the district court’s decision that Moreland was
not entitled to equitable tolling for an abuse of discretion.
Ademiju v. United States, 999 F.3d 474, 477 (7th Cir. 2021) (cit-
ing Mayberry v. Dittmann, 904 F.3d 525, 530 (7th Cir. 2018)). A
petitioner is entitled to equitable tolling only if he proves
“‘(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way’
14                                                    No. 20-1600

and prevented timely filing.” Holland v. Florida, 560 U.S. 631,
649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005) (emphasis omitted)). We will not apply equitable toll-
ing if the petitioner fails to demonstrate either of these ele-
ments. Carpenter v. Douma, 840 F.3d 867, 870 (7th Cir. 2016)
(citing Menominee Indian Tribe of Wis. v. United States, 577 U.S.
250, 255–56 (2016); Lawrence v. Florida, 549 U.S. 327, 336–37
(2007)). This is a case-by-case decision, guided by case law
and precedent. Holland, 560 U.S. at 649–50 (citing Lonchar v.
Thomas, 517 U.S. 314, 323 (1996); Baggett v. Bullitt, 377 U.S. 360,
375 (1964)).
    Reasonable Diligence. A petitioner is entitled to equitable
tolling only if he “diligently tried to protect [his] rights.” Perry
v. Brown, 950 F.3d 410, 412 (7th Cir. 2020). Significantly, the
“diligence required for equitable tolling purposes is reasona-
ble diligence … not maximum feasible diligence.” Holland,
560 U.S. at 653 (citations omitted). But “mere conclusory alle-
gations of diligence are insufficient and reasonable effort
throughout the limitations period is required.” Mayberry, 904
F.3d at 531 (citing Carpenter, 840 F.3d at 870).
     Moreland claims he contacted the clerk’s office, the public
defender’s office, and the district attorney to better under-
stand the statute of limitations. Given his struggle with men-
tal illness, Moreland argues that missing the deadline by only
nine days was reasonably diligent. The district court consid-
ered these arguments, but noted that all of Moreland’s
letters—“with the exception of the petitioner’s letter to the
Milwaukee County District Attorney’s office—are dated in
2016.” Notably, most of the one-year limitations period (353
days) “ran from August of 2013 through July of 2014.” As the
district court noted, Moreland presented “almost no evidence
No. 20-1600                                                    15

of what he was doing to pursue his rights from August 2013
to July 2014.” Reasonable diligence requires that Moreland
prove he diligently tried to protect his rights over time, not
just at some points near the end of the limitations period.
    There is also reason to conclude that Moreland was men-
tally competent when he sought state postconviction review.
The district court considered this possibility, too. Moreland’s
August 3, 2014 letter to the Milwaukee County District Attor-
ney’s Office, as well as his February 9, 2016 letter to the Clerk
of Court for the Eastern District of Wisconsin, show he was
aware of the approaching deadline. In these letters, Moreland
displays the mental competence to understand the statute of
limitations and inquire about it. The district court did not
abuse its discretion when it decided that Moreland failed to
diligently pursue his rights.
    Extraordinary Circumstances. An “extraordinary circum-
stance” is something “beyond the applicant’s control, that
prevents timely filing; simple legal errors, such as ignorance
of the federal deadline, do not suffice.” Perry, 950 F.3d at 412
(citations omitted). The Supreme Court recently reiterated
that this element is met “only where the circumstances that
caused a litigant’s delay are both extraordinary and beyond
[his] control.” Menominee Indian Tribe of Wis., 577 U.S. at 257
(emphasis in original). In this evaluation, a court looks “at ‘the
entire hand’ that [the petitioner] was dealt and use[s] a ‘flexi-
ble standard that encompasses all of the circumstances that he
faced and the cumulative effect of those circumstances’ to de-
termine whether they were ‘extraordinary’ and truly pre-
vented timely filing of his habeas petition.” Carpenter, 840
F.3d at 872 (quoting Socha v. Boughton, 763 F.3d 674, 686 (7th
Cir. 2014) (internal quotation marks omitted) (citing Holland,
16                                                   No. 20-1600

560 U.S. at 650)). “[G]arden variety” claims are insufficient. Id.
(citations omitted). “[C]ommon parts of prison life,” taken
alone, are also not considered “extraordinary.” Id. (citation
omitted).
    Moreland argues his circumstances are extraordinary for
two reasons. First, he claims his schizophrenia caused him to
lose his “grip on time, day, date and year.” We are, of course,
sensitive to mental health issues and the burdens they impose
on many of the litigants that come before courts. Just so, the
record is to be evaluated under the appropriate standard of
review. Here, the district court did not abuse its discretion
when it decided that Moreland failed to show “how his schiz-
ophrenia actually impaired his ability to pursue claims.”
Medical evaluations as early as October 15, 2013, and as recent
as March 3, 2016, described Moreland’s schizophrenia as “sta-
ble” or even “in Near Complete Remission.” And, as
discussed above, Moreland’s own letters show he knew the
statute of limitations would expire. These facts do not support
Moreland’s claim of an extraordinary circumstance, nor do
they show an abuse of discretion.
    Second, Moreland argues that institutional barriers cre-
ated an extraordinary circumstance. He points to five missed
library periods, his placement in administrative segregation,
and the fact that he missed his legal materials for two weeks
while in segregation. Again, we conclude that the district
court did not abuse its discretion when it determined that Mo-
reland’s situation did not present an extraordinary circum-
stance. In Socha, this court recognized that in an equitable de-
termination, administrative segregation may serve as a “piece
of the puzzle,” but alone is not enough. 763 F.3d at 685. Most
if not all of Moreland’s claims appear to be relatively common
No. 20-1600                                                      17

prison experiences. In total, they account for a very small per-
centage of the limitations period. Without further proof, it is
difficult to conclude that Moreland suffered more than a few
weeks delay, so the district court did not abuse its discretion.
                          *      *      *
     Moreland has failed to show that he diligently pursued his
rights and that extraordinary circumstances prevented him
from timely filing his petition. Not proving either prong is fa-
tal; Moreland failed to prove both. We hold therefore that the
district court did not abuse its discretion when it denied Mo-
reland’s request for equitable tolling.
                                 B
    Finally, we turn to the merits of Moreland’s argument for
the appointment of counsel and an evidentiary hearing in the
district court. The district court has discretion to appoint
counsel in a habeas action. Winsett v. Washington, 130 F.3d 269,
281 (7th Cir. 1997). We review the refusal to appoint counsel
for abuse of discretion. Id. In general, reversal is appropriate
“only ‘if, given the difficulty of the case and the litigant’s abil-
ity, [he] could not obtain justice without an attorney, [he]
could not obtain a lawyer on [his] own, and [he] would have
had a reasonable chance of winning with a lawyer at [his]
side.” Howard v. Gramley, 225 F.3d 784, 794 (7th Cir. 2000)
(quoting Winsett, 130 F.3d at 281 (internal quotation marks
omitted)) (alterations in Howard). Likewise, a “hearing is un-
necessary where ‘the motion and the files and records of the
case conclusively show that the prisoner is entitled to no re-
lief.’” Ademiju, 999 F.3d at 478 (quoting 28 U.S.C. § 2255(b)).
   Moreland argues the district court should have appointed
counsel and held an evidentiary hearing based on notions of
18                                                   No. 20-1600

fundamental fairness, as well as that court’s “acknowledg-
ment” that reasonable jurists could differ on the issue of equi-
table tolling here. But just as important are the arguments Mo-
reland does not make. At no point does he claim the district
court failed to weigh a potential extraordinary circumstance
due to a mistaken understanding of the law. See Perry, 950
F.3d at 410 (citations omitted) (holding that the district court’s
decision that aphasia could never support equitable tolling
was “inconsistent with the law of the circuit”). Nor does he
explain how counsel’s advice or an evidentiary hearing
would have strengthened his case before the district court. In-
stead, Moreland made coherent legal arguments that the dis-
trict court considered on their merits. Finally, Moreland’s cir-
cumstances did not hinder his pursuit of a legal claim, unlike
the petitioners in Perry, 950 F.3d at 414, and Schmid v.
McCauley, 825 F.3d 348, 350 (7th Cir. 2016).
   No evidence has been presented that the district court
abused its discretion as to these two requests, so we affirm its
decisions.
                               IV
   Moreland’s case does not warrant equitable tolling be-
cause he has not established extraordinary circumstances or
proved that he diligently pursued his rights. He also has not
shown that he is entitled to an evidentiary hearing or the ap-
pointment of counsel. We therefore AFFIRM the judgment of
the district court.